           Case 1:19-cv-10256-GHW Document 72 Filed 08/27/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/27/2020
------------------------------------------------------------------X
  KALOMA CARDWELL,                                                :
                                                                  :
                                                  Plaintiff,      :
                              -v-                                 :     1:19-cv-10256-GHW
                                                                  :
  DAVID POLK & WARDWELL LLP, THOMAS :                                        ORDER
  REID, JOHN BICK, WILLIAM CHUDD,                                 :
  SOPHIA HUDSON, HAROLD BIRNBAUM,                                 :
  DANIEL BRASS, BRIAN WOLFE,                                      :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         During a telephone conference held on July 28, 2020, the Court granted leave for

Defendants to move for an award of attorneys’ fees based on Plaintiff’s failure to comply with the

case management plan entered by the Court, Dkt No. 27. The Court held that the “fees and

expenses payable include any fees and costs associated with the briefing of” plaintiff’s motion to

serve delinquent discovery and “fees and costs associated with the negotiations that the parties

engaged in before they filed their joint letter about the issue with the Court.” July 28, 2020

Transcript, Dkt No. 67, at 12-13.

         Defendants have moved for an award of attorneys’ fees in compliance with the Court’s

direction during the telephone conference. Dkt Nos. 69-71. Defendants seek $2,500.

Memorandum of Law in Support of Motion Fees and Costs, Dkt No. 70, at 2. Defendants note that

this figure is “substantially smaller” than the fees and costs they actually incurred. Id. Thus,

Defendants seek substantially less than they would likely have been entitled to under the Court’s

prior order. Id.

         Plaintiff has not opposed Defendants motion. Accordingly, the Court GRANTS
         Case 1:19-cv-10256-GHW Document 72 Filed 08/27/20 Page 2 of 2



Defendants’ motion for fees and costs in the amount of $2,500. Counsel for Plaintiff is directed to

pay that amount to Defendants’ counsel no later than October 1, 2020.

       The Clerk of Court is directed to terminate the motion pending at Dkt No. 69.

       SO ORDERED.

 Dated: August 27, 2020                            _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                  2
